Name: Commission Regulation (EEC) No 2242/83 of 4 August 1983 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 214/32 Official Journal of the European Communities 5. 8 . 83 COMMISSION REGULATION (EEC) No 2242/83 of 4 August 1983 fixing the amount of the subsidy on oil seeds amount of the subsidy at present in force should be altered to the amount set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 27 (4) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2154/83 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2154/83 to the information known to the Commission that the HAS ADOPTED THIS REGULATION : Article 1 The amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 August 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 August 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 162, 12. 6 . 1982, p. 6 . (3) OJ No L 206, 30 . 7. 1983, p. 39 . 5. 8 . 83 Official Journal of the European Communities No L 214/33 ANNEX to the Commission Regulation of 4 August 1983 fixing the amount of the subsidy on oil seeds (ECU/ 100 kg) CCT heading No Description Subsidy ex 12.01 Colza and rape seed 17,566 ex 12.01 Sunflower seed 25,766 (ECU/ 100 kg) CCT heading No Description Subsidy in the case of advance fixing for the month of August 1983 September 1983 October 1983 November 1983 December 1983 January 1984 ex 12.01 Colza and rape seed 17,566 18,042 18,357 18,826 18,996 18,548 ex 12.01 Sunflower seed 25,766 25,504 25,592 25,945 26,210 